 IIItheMatterof THE WESTERN UNION TELEGRAPI-I COMPANYandFEDERAL LABOR UNION22671,NORFOLK, VA. CHAPTER, AFFILIATEDWITH A. F. OF L.III the Matter of THE WESTERN UNION TELEGRAPH COMPANYandFEDERAL LABOR UNION 22671, RICHMOND, VA. CHAPTER,AFFILIATEDWITHA. F. OF L.In theMatter of THEWESTERN UNION TELEGRAPH COMPANYandFEDERAL LABOR UNION 22671,DISTRICTNo.1 CHAPTER,AFFILIATEDWITHA. F. OF L.In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandFEDERALLABOR UNION 22671, MIAMI, FLA. CHAPTER,AFFILIATEDWITH A. F. OF L.In the Matter of THE, WESTERN UNION TELEGRAPH COMPANYandFEDERAL LABOR UNION 22671, JACKSONVILLE,FLA. CHAPTER, AF-FILIATED WITHA. F. OF L.In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandFEDERAL LABOR UNION 22671, DISTRICT No. 3 CHAPTER,AFFILIATEDWITHA. F. OF L.III the Matter of THE WESTERN UNIONTELEGRAPHCOMPANYandFEDERAL LABOR UNION 22671, DISTRICT No. 4 CHAPTER, AFFILIATEDWITHA. F. OF L.In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandFEDERALLABOR UNION 22671, MEMPHIS, TENN. CHAPTER,AFFILIATEDWITH A. F. OF L.In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandFEDERAL LABOR UNION 22671, NASHVILLE, TENN. CHAPTER,AFFIL-IATEDWITH A. F. or L.In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandFEDERAL LABOR UNION 22671, KNOXVILLE, TENN. CHAPTER,AFFILIATEDWITH A. F. OF L.In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandFEDERAL LABOR UNION 22671, DISTRICT No. 5 CIIAFTER, AFFILIATEDWITH A. F. or L.In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandFEDERAL LABOR UNION 22671, CHATTANOOGA, TENN. CHAPTER, AF-FILIATEDWITH A. 'F. OF L.40N.L R B,No 856 THE WESTERN UNION TELEGRAPH COMPANY57In the Matterof THE WESTERN UNIONTELEGRAPH COMPANYandFEDERAL LABOR UNION 22671, LOUISVILLE,ICY.CHAPTER, AFFILIATEDWITH A. F. OFL.-In the Matterof Tins WESTERN UNION TELEGRAPH COMPANYandFEDERALLABOR UNION22671,DISTRICTNO. 2 CHAPTER, AFFILIATEDWITH A. F. OF L.IntheMatterofTHEWESTERN UNION TELEGRAPH COMPANYandFEDERAL LABOR UNION. 22671, ATLANTA, GEORGIA CHAPTER, AFFIL-IATED WITH A. F. OF L.IntheMatter ofTHEWESTERN UNION TELEGRAPH COMPANYandFEDERALLABOR UNION 22671, SAVANNAH, GA. CHAPTER,AFFILIATEDWITHA. F. of L.In the Matterof THE WESTERN UNION TELEGRAPH COMPANYandFEDERAL LABOR UNION 22671, MOBILE, ALA. CHAPTER,AFFILIATEDWITHA. F. OF L.In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandTELE-GRAPH EMPLOYEES'FEDERAL LABOR UNION22671,TAMPA, FLORIDA,CHAPTER, Affiliated with A. F. of L.Cases Nos. R-3173 to R-3189 inch sive, respectively, and R-3310SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESApril 1, 1912On January 24, 1942, the National Labor Relations Board, herein,called the Board, issued a Decision and Direction of Election in the-above-entitled proceeding.'On February 10, 1942, the Board issuedan Amendment to Direction of Election.2Pursuant to the Directionof Election, as amended, an election by secret ballot was conductedbetween February 24 and March 9,1942, under the direction and super-vision of the Regional Director for the Fifth Region (Baltimore,Maryland).On March 11, 1942, the Regional Director, acting pur-suant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 2, as amended, issued and duly servedupon the parties an Election Report on the ballot.No objections to.the conduct of the ballot or the Election Report have been filed byany of the parties.1 38 N. L.R. B. 492.2 38 N. L. R. B. 505. 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs to the balloting and its results, the Regional Director reportedas follows :Total on eligibility list----------------------------------5,473Total ballots cast---------------------------------------3,374Total ballots challenged --------------------------------10Total blank ballots -------------------------------------2Total void ballots---------------------Total valid votes counted------------------------------3,333Votes cast for Telegraph Employees union, affiliated withthe American Federation of Labor-------------------3,220Votes cast against Telegraph Employees Union, affiliatedwith the American Federation of Labor---------------113On March 3, 1942, The Western Union Telegraph Company andTelegraph Employees Federal Labor Union 22671 entered into a-stipulation providing for the exclusion of managers and chief opera-tors in the functionalofficeslocated in the First, Second, Third,Fourth, and Fifth Districts of the Southern Division.The Boardhereby approves the stipulation and shall exclude such employeesfrom the unit for which the Union is certified below.3By virtue of and pursuant to the power vested in the NationalLaborRelationsBoard by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National LaborRelations Board Rulesand Regulations-Series2, as amended.IT IS HEREBYCERTIFIED that Telegraph Employees'Union, affiliatedwith the American Federation of Labor, has been designated andselected by a majority of all employees in the district offices ' of theSouthern Division of The Western Union Telegraph Company andall employees in the divisional cities of Mobile, Alabama; Savannahand Atlanta, Georgia; Louisville, Kentucky; Chattanooga, Knox-ville,Nashville, and Memphis, Tennessee; Jacksonville, Miami, andTampa, Florida; and Richmond and Norfolk, Virginia, includingmanagers, relief managers,regular messengers,part-timemessengers,cashiers, floating-gang force, and equipment-installation force, but-excluding temporary employees, distribution messengers, city fore-men, chief bookkeepers, equipment foremen, accounting-section su-pervisor, authorization clerk, employees in the Chattanooga Works,.employees listed in Appendix A, and managers and chief operatorsin the functional offices in the First, Second, Third, Fourth, andFifth Districts of the Southern Division, as their representative forthe purposes of collective bargaining, and that, pursuant to Section3 There are only approximately 39 such employees in the Southern Division of theCompany.Thus,in view of the overwhelming majority of votes received by the Unionthe results of the election could not have been affected by their ballots. THE j WESTERN -UNION TELEGRAPH COMPANY599 (a) of the Act; Telegraph Employees Union, affiliated with theAmerican Federation of Labor, is the exclusive representative ofall such employees for the purposes of collective bargaining in respectto rates of pay, wages, hours of employment, and other conditionsof employment.APPENDIX ACOMMERCIALDEPARTMENT-General Manager's Office :General ManagerDivision Sales Mgr.Division Coml. Mgr. (in charge of terminal handlings)Division Coml. Mgr. (Sales)Division Coml. Mgr. (on Methods and Operation)Division Coml. Mgr. (Errand Service)Chief ClerkGeneral Manager's SecretaryDivision Coml. RepresentativeDistrict:District SuperintendentsDistrictManagersDistrict Sales ManagersChief ClerksReliefManagers (who actually make complete audits and - in-spections)'City Supt's. Office :Supt. City Coml. Mgr.Sales Mgr. (Coml. Representative where there is no Sales Mgr.)Chief Clerk (except where we have an Office Mgr.)Mgr.' Delivery Dept.Cashier (Atlanta only)Supt's. Confidential ClerkAccounting Center Mgr.TRAFFIC DEPARTMENTDiv. Tfc. Supt's. Office:Div. Tfc.Supt._Div. Tfc. SupervisorsDiv. T &R. ChiefDiv. Tfc.EngineerChief ClerkDiv. Tfc. InspectorsConfidential Stenographer 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDTfc.Mgr's. OfficeTfc.Mgr. orChief Oprs.Night Tfc. Mgrs.Assistant Tfc. Mgrs.T & R ChiefAutomatic Chief(at points where no T. & R. Chief)Wire Chief(at points where no T. & R. Chief)Repeater Chief(at points where no T. & R. Chief)Chief ClerkConfidential Clerk to Tfc. Mgr.Confidential Stenographer to Tfc. Mgr.Asst. Chief Oprs.PLANT DEPARTMENTDiv. Plant Supt's. Office:Div. Plant Supt.Div. Supervisorof MaintenanceDiv. Supervisor of LinesDiv. Supervisor of EquipmentDiv. Ticket SupervisorDiv. Plant EngineerDiv. Valuation & Tax EngineerChief ClerkMaintenance SupervisorConstructionSupervisorEquipment SupervisorBuilding SupervisorMaintenance ForemanGeneral ForemanChief InspectorBuilding Forces:Engineer (head)Line Forces:Gang ForemanPURCHASINGAND STORES DEPARTMENTDiv. Storekeeper's Office:Div. StorekeeperDepot Manager (Uniform)ACCOUNTINGDEPARTMENTDivision Auditor's Ofice:Division AuditorChief Accountant THE WESTERN UNION TELEGRAPH COMPANY61Supervisor of Accounting CentersChief Traveling AuditorPlant AccountantIMoney Order SupervisorTraveling Auditors - .Secretary :(confidential stenographer)